Citation Nr: 1426161	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1998.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, a Travel Board hearing was held before the undersigned; a transcript of this hearing is in the Virtual VA electronic records system.

The issues of secondary service connection for bilateral lower extremity disorders, service connection for a right knee disorder, and the reopened claim for service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for a low back disorder; the Veteran was provided notice of the decision and his appellate rights, but he did not file a notice of disagreement.

2.  Evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The RO's April 2009 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3160(d), 20.1103 (2013).

2.  New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low back disorder

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 



In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In an April 2009 rating decision, service connection for a low back disorder was denied on the basis there was no low back injury during service or evidence linking the current low back disorder to service.  The Veteran was provided notice of the decision and his appellate rights by letter dated April 15, 2009, but he did not file a notice of disagreement.  Additional VA treatment records are dated within one year of that decision, but they are not material as they merely confirm the presence of a low back disorder many years after service.  38 C.F.R. § 3.156(c).  
Thus, the April 2009 rating decision is final with respect to the denial of service connection for a low back disorder.  38. U.S.C.A. § 7105 (West 2002).

Since the April 2009 rating decision, the Veteran submitted police reports of a car accident that occurred in November 1994 while he was on active duty.  He alleges a low back injury as a result of this accident.  See April 2010 claim.  This evidence was not previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  For these reasons, the claim for service connection for a low back disorder is reopened.


ORDER

The petition to reopen the claim of service connection for a low back disorder is granted.


REMAND

The Veteran contends his current low back disorder is related to the car accident in November 1994.  He submitted his service recruiting records during that time along with a notation that he went to the Naval Hospital later that month.  While he is unsure of why he sought treatment, due to the close proximity to his car accident and his assertions he had back problems after the accident, these records should be associated with the file and another opinion should be obtained.

Since the Veteran contends the claimed bilateral lower extremity disorder is secondary to the low back disorder, these matters are inextricably intertwined as resolution of the low back claim would impact the bilateral lower extremity claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Regarding the claimed right knee disorder, the RO received additional treatment records prior to certification of the matter to the Board.  These records contain some pertinent information regarding the right knee disorder and while the records were considered in an unrelated matter, the RO did not issue a supplemental statement of the case (SSOC) for the right knee claim.  Therefore, the matter must be remanded for consideration.  

The Board also notes that since additional pertinent evidence was received after a VA opinion was obtained in March 2009, another VA examination and opinion is needed.

Finally, additional post-service treatment records should be obtained, as set forth below. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records.


2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Naval Health Clinic in Great Lakes, Illinois, to include any records dated in 1994 and 1995.   

3.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, dated since October 2013.

4.  Make arrangement to obtain the Veteran's complete treatment records from the hospital in Tualatin, Willamette Falls Hospital, Dr. Mallows, Dr. Ward, Dr. Soldavilla, and Dr. Richard Davies, dated since March 1998.

5.  Then, arrange for a VA examination of the Veteran's right knee, low back, and bilateral lower extremities.  All relevant findings and diagnoses must be reported and any indicated tests or studies deemed necessary should be scheduled.

a) The claims file must be made available to the examiner and he or she must have access of all pertinent records located in the virtual file (i.e., Virtual VA and VBMS) that are not in the paper claims file.  The examiner must confirm review of the records.

b) Regarding the low back disorder, the examiner must address the following:


* Is it at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during service or is related to any in-service event or injury?  In rendering an opinion the examiner must consider the service records showing treatment for back pain in 1986 and 1987, as well as the Veteran's assertion that he hurt his back in the November 1994 car accident and his reports of continuing symptoms since that time.


c) If the low back disorder had its onset during service or is otherwise related to service, the examiner must address the following:

* Does the Veteran have a right and/or left lower extremity disorder that is at least as likely as not caused by the service-related low back disorder?

* Does the Veteran have a right and/or left lower extremity disorder that is at least as likely as not aggravated (i.e., permanently worsened) by the service-related low back disorder?

d) Regarding the right knee disorder, the examiner must address the following:


* Is it at least as likely as not (50 percent or greater probability) that any current right knee disorder had its clinical onset during service or is related to any in-service event or injury?  In rendering an opinion the examiner must consider the service records showing treatment for overuse injury and patellofemoral syndrome in 1993, as well as the Veteran's reports of continuing symptoms since that time.

e)  All conclusions and opinions must be supported by clear rationale with citation to specific findings in the record as needed.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claims on appeal based on consideration of all of the evidence of record.  If any benefit is not granted in full, then provide the Veteran and his representative with an SSOC and allow a reasonable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


